DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a diffuser attachment mechanism” (Claims 6 and 12)
“a complementary diffuser attachment mechanism” that is “configured to couple to the diffuser attachment mechanism of the extended cylindrical flange” (Claims 6 and 12)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a diffuser attachment mechanism” (from Claims 6 and 12) is being interpreted as a protrusion, a notch or “any other readily know attachment mechanism such as a swage fitting”
“a complementary diffuser attachment mechanism” (from Claims 6 and 12) is being interpreted as a protrusion, a notch or “any other readily know attachment mechanism such as a swage fitting” 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (DE 102013211188 A1) (hereinafter “Bauer”) (see attached original document and translation for reference) in view of Lian et al. (CN 202017794 U) (hereinafter “Lian”) (see attached original document and translation for reference). 
	Regarding Claim 1, Bauer teaches of an inlet fitting (Fig. 1) for a water heater (household appliance in the form of a water “heater”) (see at least [0003]) comprising: 
	an inlet (12) configured for fluid coupling to a water supply (32) and comprising threads for threaded attachment to the water supply (see at least [0035] and Fig. 1); 
	an outlet (14) configured for fluid coupling to an inlet (48) of a water heater and comprising threads for threaded attachment to the inlet of the water heater (see at least [0035], [0037] and Fig. 1); 
	a shut-off valve (18) disposed between the inlet and the outlet of the fitting (see at least [0035] and Fig. 1), the shut- off valve comprising a valve body (the valve body that element (24) is disposed on top of as is shown in Fig. 1), a valve stem (the valve stem of element (24) that connects to ball (20) as is shown in Fig. 1), and a rotatable ball (20) disposed with the valve body (see at least [0035] and Fig. 1); and  
	an actuator (24) for opening and closing the shut-off valve via controlling the operation of the rotatable ball, the actuator being coupled to the shut-off valve via the valve stem (see at least [0035] and Fig. 1), 	
	wherein the inlet fitting is effective to control a flow of water into the water heater and to maintain a vacuum seal within the water heater (as is evident from the creation of a “seal” that may be “hermetic” - see at least [0035], [0037]-[0038] and Fig. 1).
	Bauer fails to explicitly teach that the actuator for opening and closing the shut-off valve is an electronic actuator. However, electronic actuators are known in the art. 
	Lian discloses a relatable ball valve device (Fig. 1) that serves as a shut-off valve for a water heater (see at least [0005] and Fig. 1). Lian teaches of using a controller (“electric controller”) to control an electronic actuator (9) to open and close the valve and that using an electronic actuator is advantageous because, inter alia, it enables control of the valve from a remote location (see at least [0017]-[0020] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Bauer by configuring the existing actuator to be an electronic actuator that is configured to open and close the valve via an electronic controller based on the teachings of Lian. Doing so would have enabled control of the valve from a remote location. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 2, Lian also teaches that the electronic actuator is controlled by a controller (“electric controller”) coupled to the electronic actuator via a lead (the lead that facilitates the controller and the actuator to be “connected”) (see at least [0022] and Fig. 1). 

	Regarding Claim 3: Note that the limitation “wherein the inlet fitting is further configured for selective, operable fluid coupling to an outlet of a water heater” is an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, the inlet fitting taught by Bauer has means (12) for attaching to any water outlet (see at least [0035] and Fig. 1) which would necessarily include that of “a water heater”. Furthermore, Lian explicitly teaches that the inlet fitting may be used for selective, operable fluid coupling to an outlet of a water heater (see at least [0008] and Fig. 1). Thus, the combined apparatus taught by Bauer and Lian comprises all of the claimed structure, is capable of performing all of the claimed intended uses and accordingly meets the limitations of Claim 3 as claimed. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Lian further in view of Hughes (US 6,269,780 B1).  
	Regarding Claim 4, Bauer and Lian teach the inlet fitting of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of a heat trap downstream of the shut-off valve that is configured to prevent heated water from the water heater from flowing through the inlet fitting and mixing with cold water from the water supply. However, such configuration is known in the art. 
	Hughes discloses a relatable water heater apparatus (Fig. 1) that comprises an inlet fitting (Fig. 4) that connects to a dip tube (38) of the apparatus (see at least Col. 2 lines 25-39 and Figs. 1-4). Hughes teaches of a heat trap (78) disposed at a downstream end of the inlet fitting that connects to the dip tube (as is shown in Fig. 4) and is configured to prevent heated water from the water heater from flowing through the inlet fitting and mixing with cold water from the water supply (see at least Col. 1 lines 8-14, Col. 3 lines 23-52 and Figs. 1-4). Hughes teaches that the dip tube enables cold water to be introduced into the bottom of the tank while the heat trap reduces heat losses (see at least Col. 1 lines 8-14, Col. 2 lines 35-39 and Figs. 3, 4).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus of Bauer and Lian by implementing a heat trap into the downstream end of the existing inlet fitting as is taught by Hughes and to have connected the heat trap to a dip tube as is also taught by Hughes. Doing so would have provided means for introducing cold water into the bottom of the tank and would have provided means for reducing heat losses. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 5, Bauer and Lian teach the inlet fitting of Claim 1 (see the rejection for Claim 1) and Bauer also teaches of a fitting assembly for a water heater (the assembly shown in Fig. 1) that the inlet fitting is a part of (see at least Fig. 1 of Bauer and the rejection for Claim 1 above). 
	Bauer and Lian fail to explicitly teach of a dip tube in communication with the inlet fitting. However, such configuration is known in the art. 
	Hughes discloses a relatable water heater apparatus (Fig. 1) that comprises an inlet fitting (Fig. 4) that connects to a dip tube (38) of the apparatus (see at least Col. 2 lines 25-39 and Figs. 1-4). Hughes teaches of a heat trap (78) disposed at a downstream end of the inlet fitting that connects to the dip tube (as is shown in Fig. 4) and is configured to prevent heated water from the water heater from flowing through the inlet fitting and mixing with cold water from the water supply (see at least Col. 1 lines 8-14, Col. 3 lines 23-52 and Figs. 1-4). Hughes teaches that the dip tube enables cold water to be introduced into the bottom of the tank while the heat trap reduces heat losses (see at least Col. 1 lines 8-14, Col. 2 lines 35-39 and Figs. 3, 4).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined assembly of Bauer and Lian by implementing a heat trap into the downstream end of the existing inlet fitting as is taught by Hughes and to have connected the heat trap to a dip tube as is also taught by Hughes. Doing so would have provided means for introducing cold water into the bottom of the tank and would have provided means for reducing heat losses. Note that such modification would have necessarily resulted in the invention as claimed.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Lian further in view of Scott et al. (US 6,935,280 B1) (hereinafter “Scott”). 
	Regarding Claim 6, Bauer and Lian teach the inlet fitting of Claim 1 (see the rejection for Claim 1) and Bauer also teaches of a fitting assembly for a water heater (the assembly shown in Fig. 1) that the inlet fitting is a part of (see at least Fig. 1 of Bauer and the rejection for Claim 1 above). Furthermore, Bauer teaches of an extended cylindrical flange (64) comprising a diffuser attachment mechanism (36) and of a diffuser (38) with a complementary diffuser attachment mechanism (42) wherein the complementary diffuser attachment mechanism is configured to couple to the diffuser attachment mechanism of the extended cylindrical flange (see at least [0036], [0039] and Fig. 1). 
	Bauer and Lian fail to explicitly teach of an embodiment wherein a diffuser is configured to extend into a tank of the water heater. However, such configuration is well known in the art. 
	Scott discloses a relatable inlet fitting device (Fig. 3A) that comprises an extended cylindrical flange (48) comprising a diffuser attachment mechanism (50) and a diffuser (32) with a complementary diffuser attachment mechanism (34) wherein the complementary diffuser attachment mechanism is configured to couple to the diffuser attachment mechanism of the extended cylindrical flange (see at least Col. 3 lines 28-59, Col. 6 lines 9-20 and Fig. 3A) and wherein the diffuser is configured to extend into a tank (12) of the water heater (see at least Col. 3 lines 28-59, Col. 6 lines 9-20 and Figs. 1, 3A). Scott teaches that it is advantageous for the diffuser to extend into the tank of the water heater because, inter alia, doing so reduces the accumulation of scale (see at least Col. 3 lines 28-59 and Figs. 1, 3A).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined assembly of Bauer and Lian by implementing a diffuser into the assembly that is configured to extend into a tank of the water heater based on the teachings of Scott. Doing so would have provided means for reducing the accumulation of scale. Note that such modification would have necessarily resulted in the invention as claimed.  

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Bauer and Lian.  
	Regarding Claim 7, Hughes teaches of a water heater (Fig. 1), comprising: 
	a tank (14) comprising an inlet (30) for receiving a flow of water from a water supply and an outlet (34) for releasing heated water from the tank (see at least Col. 2 lines 26-34 and Figs. 1, 2); 
	a heating element (54) configured to heat water in the tank (see at least Col. 2 lines 35-46 and Figs. 1, 2); and
	an inlet fitting (22) coupled to the inlet of the tank, the inlet fitting comprising a fitting inlet (the upper portion of element (22) relative to Fig. 4) configured for fluid coupling to a water supply and comprising threads for threaded attachment to the water supply (see at least Col. 2 lines 26-64 and Fig. 4) in addition to a fitting outlet (the lower portion of element (22) relative to Fig. 4) configured for fluid coupling to the inlet of the tank and comprising threads for threaded attachment to the inlet of the tank (see at least Col. 2 lines 26-64 and Fig. 4). 
	Hughes fails to explicitly teach of an embodiment wherein the inlet fitting comprises a shut-off valve disposed between the fitting inlet and the fitting outlet, the shut-off valve comprising a valve body, a valve stem, a rotatable ball disposed with the valve body and an actuator for opening and closing the shut-off valve via controlling the operation of the rotatable ball, wherein the actuator is coupled to the shut-off valve via the valve stem and wherein the inlet fitting is effective to control a flow of water into the tank and to maintain a vacuum seal within the tank.
	Bauer discloses a relatable inlet fitting (Fig. 1) for a water heater (household appliance in the form of a water “heater”) (see at least [0003]) that comprises an inlet (12) configured for fluid coupling to a water supply (32) and comprising threads for threaded attachment to the water supply (see at least [0035] and Fig. 1), an outlet (14) configured for fluid coupling to an inlet (48) of a water heater and comprising threads for threaded attachment to the inlet of the water heater (see at least [0035], [0037] and Fig. 1) and a shut-off valve (18) disposed between the inlet and the outlet of the fitting (see at least [0035] and Fig. 1), the shut- off valve comprising a valve body (the valve body that element (24) is disposed on top of as is shown in Fig. 1), a valve stem (the valve stem of element (24) that connects to ball (20) as is shown in Fig. 1), a rotatable ball (20) disposed with the valve body (see at least [0035] and Fig. 1) and an actuator (24) for opening and closing the shut-off valve via controlling the operation of the rotatable ball, the actuator being coupled to the shut-off valve via the valve stem (see at least [0035] and Fig. 1). Bauer also teaches that the inlet fitting is effective to control a flow of water into the water heater and to maintain a vacuum seal within the water heater (as is evident from the creation of a “seal” that may be “hermetic” - see at least [0035], [0037]-[0038] and Fig. 1). Bauer teaches that a shut-off valve of this type is advantageous because, inter alia, it provides means for controlling the flow of fluid through the inlet fitting (see at least [0035] and Fig. 1)
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the water heater taught by Hughes by configuring the existing inlet fitting to comprise a shut-off valve disposed between the fitting inlet and the fitting outlet as is taught by Bauer. Doing so would have provided means for controlling the flow of fluid through the inlet fitting
	Furthermore, Bauer (and Hughes) fails to explicitly teach that the actuator for opening and closing the shut-off valve is an electronic actuator. However, electronic actuators are known in the art. 
	Lian discloses a relatable ball valve device (Fig. 1) that serves as a shut-off valve for a water heater (see at least [0005] and Fig. 1). Lian teaches of using a controller (“electric controller”) to control an electronic actuator (9) to open and close the valve and that using an electronic actuator is advantageous because, inter alia, it enables control of the valve from a remote location (see at least [0017]-[0020] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus by configuring the existing actuator to be an electronic actuator that is configured to open and close the valve via an electronic controller based on the teachings of Lian. Doing so would have enabled control of the valve from a remote location. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 8, Lian also teaches that the electronic actuator is controlled by a controller (“electric controller”) coupled to the electronic actuator via a lead (the lead that facilitates the controller and the actuator to be “connected”) (see at least [0022] and Fig. 1). 

	Regarding Claim 9: Note that the limitation “wherein the inlet fitting is further configured for selective, operable fluid coupling to an outlet of a water heater” is an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, the inlet fitting taught by Bauer has means (12) for attaching to any water outlet (see at least [0035] and Fig. 1) which would necessarily include that of “a water heater”. Furthermore, Lian explicitly teaches that the inlet fitting may be used for selective, operable fluid coupling to an outlet of a water heater (see at least [0008] and Fig. 1). Thus, the combined apparatus taught by Hughes, Bauer and Lian comprises all of the claimed structure, is capable of performing all of the claimed intended uses and accordingly meets the limitations of Claim 9 as claimed. 

	Regarding Claim 10, Hughes also teaches that the inlet fitting further comprises a heat trap (78) to prevent heated water from the tank from flowing through the inlet fitting and mixing with cold water from the water supply (see at least Col. 1 lines 8-14, Col. 3 lines 23-52 and Figs. 1-4). Note that in the combined apparatus, the heat trap (78) taught by Hughes would necessarily be “downstream of the shut-off valve” since Bauer teaches of putting any devices additional to the shut-off valve (e.g. element (38)) downstream from the shut-off valve - see at least Fig. 1 of Bauer and the rejection for Claim 7 above. Thus, the combination of Hughes, Bauer and Lian meets the limitations of Claim 10 as claimed. 

	Regarding Claim 11, Hughes also teaches of a dip tube (38) in communication with the inlet fitting (see at least Col. 2 lines 25-39 and Figs. 1,2 and 4).

	Regarding Claim 12, Bauer also teaches of an extended cylindrical flange (64) comprising a diffuser attachment mechanism (36) and of a diffuser (38) with a complementary diffuser attachment mechanism (42) wherein the complementary diffuser attachment mechanism is configured to couple to the diffuser attachment mechanism of the extended cylindrical flange (see at least [0036], [0039] and Fig. 1). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (CN 203743478 U) (see attached original document and translation for reference) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/2/2022 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762